﻿It is a great pleasure for me to join the previous speakers in congratulating President Salim most warmly on his election to the high office he now occupies. As I wish him well in the discharge of his heavy responsibilities, I should like to emphasize that my delegation and I are confident that the thirty-fourth session of the General Assembly will carry out its work effectively and efficiently under his able guidance. May I be permitted to pay a tribute to the country he represents and stress that my Government attaches special importance to promoting its relations with the United Republic of Tanzania in all fields.
247.	I should also like to take this opportunity to pay homage to Mr. Salim's predecessor, Mr. Lievano of Colombia for the efficient and skilful manner in which he performed his duties during the last session of the General Assembly.
248.	I wish to recall once more the eminent qualities of our Secretary-General, Mr. Kurt Waldheim, and to reiterate our sincere appreciation for his dedicated and untiring efforts in the attainment of our common goals.
249.	Permit me also to avail myself of this opportunity to express our warm welcome to Saint Lucia on the occasion of its admission to the United Nations. We consider this admission to be a further step towards the true universality of the Organization.
250.	Each session of the General Assembly provides us with the opportunity of taking stock of the situation in the world and of the trends affecting the course of events in international relations. In line with this practice, the speakers who have taken the floor before me have analysed in detail the present world developments. I should like to stress briefly the conclusion that was reached by many and which I fully share.
251.	In spite of the determined efforts deployed during the past year in all international forums, particularly within the United Nations system, and through bilateral contacts, the international scene continues to be characterized by tensions and conflicts.
252.	In the search for solutions to these tensions and conflicts, the correct approach should be to discern their real causes. Whatever may be their nature, political or military, the underlying causes are often economic and social. Therefore, while tackling some of the urgent international issues separately, this interrelationship should always be kept in mind.
253.	Our major concern in international relations is the establishment and maintenance of peace, security and stability among nations.
254.	Much has been done in the quest for a better world, and a more congenial international setting for peace and security. In this quest it is our belief that detente represents the guiding factor for present-day international relations. In present world conditions there is no alternative to detente. As I stated last year, from this very rostrum,  every country, big or small, developed or developing, has a stake in the relaxation of tension and should, on the basis of equality participate actively in the efforts to promote peace and security, Detente must therefore become universal, en-compassing all regions of the world and all aspects of international life.
255.	Detente is in conformity with the principles that guide Turkish foreign policy, which is aimed at developing relations with all the countries in the world, particularly with neighbouring countries, on the basis of non-interference in internal affairs and mutual respect for independence, sovereignty, territorial integrity and the equality of rights.
256.	Inspired by Ataturk's motto, "Peace at home, Peace abroad, Turkey has played an active role in fostering the process of detente and has consistently contributed to the work leading to the Final Act of the Conference on Security and Co-operation in Europe and to its follow-up. It is true that we should not expect spectacular achievements in the relatively short time that has elapsed since the Conference. Yet it is gratifying that the process of detente in Europe is continuing and even acquiring new dimensions. The Madrid review session to be held next year will, in our view, constitute a crucial step in this evolutionary process. All participating countries bear a special responsibility to contribute to the success of the Madrid meeting. We believe that a careful and thorough preparation is therefore indispensable. Bilateral contacts and consultations will certainly play an important role in this respect. We should not lose sight of the fact that the momentum of the detente process should be sustained by timely and appropriate efforts. Hence the importance of the Madrid follow-up meeting.
257.	Detente is indivisible. It should not be confined to Europe alone. Serious thought should be given to encouraging such a process in other regions through constructive initiatives and positive actions. We see no other way of ensuring peace, security and stability throughout the world.
258.	Another crucial matter that interests us all is arms control and disarmament. General and complete disarmament under effective international control is and will continue to be the ultimate goal of the international community. World public opinion is becoming increasingly aware of the need for stopping the arms race and allocating the material and human resources thus released to economic and social development.
259.	Arms control and disarmament is a long process that will require purposeful and constant efforts by all countries. Progress towards this objective will have to be achieved gradually but effectively, and our primary aim should be to stop the arms race and reduce the danger of nuclear war. Reduction of the level of armaments is an equally important task. Our method should be a step-by-step approach. We should aim at specific, feasible measures. Therefore, we are of the view that steps at present being undertaken will play an important role in the attainment of the over-all objective.
260.	Let me add that Turkey welcomed the second SALT Treaty recently signed between the Union of Soviet Socialist Republics and the United States of America as a major step in this context. It is our hope that this important development will have a positive bearing on other arms control and disarmament negotiations in Europe and in the world in general.
261.	Another significant initiative is the Vienna talks on force reductions in Central Europe and associated measures. The successful conclusion of these negotiations will contribute to peace and security in Europe and to conditions conducive to a more stable military relationship based on reduced force-levels. While backing the current efforts in that direction, we believe that the measures to be undertaken should not adversely affect security and stability in other regions of Europe.
262.	I should now like to turn to the situation in the Middle East, which continues to be one of the major areas of tension in the world. Turkey, as a country of the region, follows the developments there with close attention.
263.	As we have stated on several previous occasions, a comprehensive, just and lasting solution of the Middle East problem can be achieved only through Israel's withdrawal from all the Arab territories and from the Arab sector of Jerusalem occupied in 1967 and through the recognition of the legitimate rights of the Palestinian people, including the right to establish their own independent State. That is why we consider the question of Palestine to be the core of the Middle East conflict, and that is why we believe that the active participation of the PLO, which is the sole legitimate representative of the Palestinian people, should be secured in any peace-making process if there is to be peace in the region.
264.	Another source of deep concern in the Middle East is the situation in Lebanon. The events of recent years have caused great sufferings in that country and have put in jeopardy its territorial integrity. The situation in Lebanon is in itself inextricably linked with the over-all problem of the Middle East. Repeated attacks by Israel further aggravate the situation and constitute another serious impediment in the way of bringing about peace in the area.
265.	The acute problems awaiting solutions in southern Africa continue to be another source of disappointment to the international community.
266.	The Turkish people have always rejected all forms of oppression, exploitation and discrimination. The active and determined stand we have taken against racist policies is a natural consequence of this traditional position.
267.	Indeed, having led the way for liberation movements earlier in the century under the leadership of Kemal Ataturk, the Turkish people are following the situation now prevailing in Africa with deep concern.
268.	The Government of South Africa, which has institutionalized the policy of apartheid, has remained undeterred by and insensitive to the repeated demands of the international community. It has stepped up its oppressive measures and has continued its policy of bantustanization. These developments have further aggravated the prevailing situation in southern Africa. The Government of Turkey strongly condemns the policy of apartheid and advocates continued United Nations efforts to eliminate this policy. We are firmly convinced that further effective measures should be adopted against South Africa.
269.	As a member of the United Nations Council for Namibia from its inception, we maintain, as before, that the illegal occupation of Namibia by South Africa is unacceptable. We fully support the people of Namibia and their sole legitimate representative, SWAPO, in their rightful struggle to achieve self-determination, freedom and genuine national independence. We remain convinced that the United Nations plan  for the establishment of an independent and democratic Namibia through elections to be held in accordance with Security Council resolutions 385 (1976) and 435 (1978) is the only feasible way to achieve a peaceful solution of the Namibian problem.
270.	As regards the question of Zimbabwe, I should also like to reaffirm my Government's support for the legitimate struggle of the Zimbabwean people, led by the Patriotic Front, against the vestiges of racism and towards the achievement of a solution based on genuine majority rule. We believe that any solution concerning the future of Zimbabwe must be worked out with the participation of the Patriotic Front so that it can be internationally recognized.
271.	In this connexion I should like to note that the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka last August, has brought about a new stage concerning the solution of the question of Zimbabwe. We welcome the constructive efforts of the front-line African States in this regard, as well as the initiative taken by the United Kingdom to hold a conference in London with the participation of all parties concerned. We hope that this Conference will contribute to the solution of the Zimbabwean question, taking into account the aspirations of the people of Zimbabwe.
272.	The African nations are facing particularly difficult problems. The security and stability of the continent will depend on finding urgent and effective solutions to these problems. The eradication of colonialism, racism and apartheid and the acceleration of development are the pressing tasks of the world community as a whole. It can easily be said that in the coming years Africa will constitute the testing-ground for international solidarity and true co-operation.
273.	In their efforts for development primarily based on national and collective self-reliance, African countries will certainly be in need of and benefit from the positive contributions of the international community as a whole and of the developed countries in particular.
274.	However, while providing such support and assistance, non-African countries should refrain from intervening in inter-African disputes and interfering in the internal affairs of African States. Turkey firmly believes that inter-African disputes can and should be resolved by the African countries themselves.
275.	As a developing country, Turkey is well aware of the obstacles facing the developing countries in our age. This is why we are ready to make available our own experience and capabilities in contributing to the efforts the African nations make towards development and self-reliance.
276.	In recent years, we have increased our contacts with many African countries in order to promote economic, cultural and technical co-operation.
277.	Traditionally, peace has been considered as a product of an equilibrium based on security and the political independence of States. Today there is a growing awareness that this equilibrium has, in fact, economic and social dimensions. Political independence, in this context, is a necessary but not a sufficient condition to remedy the ills of under-development. There can be no stability in an international environment where disparity between rich and poor nations attains such disquieting proportions.
278.	Unfortunately the record of our activities within the United Nations system is not yet very promising in this respect. Expectations raised by the consensus on the establishment of the New International Economic Order have not been met. Rather a dismal picture is the result so far of many endeavours. 
279.	One has to admit that this is a rather peculiar situation: rich and poor countries agree on broad objectives for the establishment of a more equitable international order, and yet they fail to adopt the practical measures required by their consensus.
280.	To our mind, one of the main reasons for this bleak picture is the absence of the necessary political will on the part of the industrialized countries. Only with such will can one overcome short-term, narrow and even parochial interests which have hitherto impeded progress in a North-South dialogue. Only through significant progress on substantive issues can a new impetus be given to the dialogue.
281.	Since the collapse of the Bretton Woods system, we have been passing through a transitory stage characterized by a set of modi vivendi reached temporarily by the major industrial Powers with respect to international monetary and trade issues, as well as economic policy concertation among them. Nevertheless, in the present climate of uncertainty implicit in transition, it is no longer possible to preserve the old international order by minor adjustments or short-term counter-cyclical measures.
282.	What we need is to aim at a new international order conducive to the development in a truly interdependent world of the developing countries with their full and active participation. Only in such a new international order can the inflation and unemployment besetting the world economy be tackled and global economic growth be resumed on a sustained basis.
283.	I should like to bring to the attention of the General Assembly two points that I consider particularly important.
284.	First, in our view the Committee of the Whole Established under General Assembly Resolution 32/ 174 should allocate its remaining time, until the 1980 special session of the General Assembly, to determining how best it can launch the new phase of global negotiations. We should accordingly modify, at this session of the General Assembly, the mandate of the Committee so as to enable it to discharge this major task until the convening of the special session. Turkey is ready to contribute actively to such an initiative.
285.	We are convinced that the incorporation of' 'energy" in the dialogue is of tremendous importance for all countries, developed and developing alike. Incidentally, since the industrialized countries had in the past fully recognized and even ardently defended the need for incorporating the question of energy in the dialogue, we expect that they will support the initiative now taken in this respect by developing countries.
286.	In fact, there are many reasons justifying the inclusion of energy in the dialogue. Indeed, the pricing of oil, its interaction with world inflation, and conservation measures to be adopted by developed countries, as well as the problem of meeting the primary energy requirements of developing countries on a sustained basis are some of the snort-term and long-term issues related to energy which can be usefully discussed within this dialogue. In the short run however, the energy issue is related to the acute balance-of-payments difficulties of oil-importing developing countries. In fact, these countries have reached such a stage after recent price rises that their oil import bills start drawing heavily on their total export earnings. This development has compounded the existing balance-of-payments difficulties or these countries arising from strong inflationary trends in the industrialized world.
288.	I must make it clear that collective self-reliance lies at the core of this problem. It is a promising sign, therefore, that this crucial point has been fully recognized in the resolution adopted at the Havana Conference of non-aligned countries.
289.	We carefully listened to Mr. Jose Lopez Portillo', the President of Mexico, and greatly appreciated his innovative contribution to a better understanding of the world's problems which await urgent solution. We fully share his conviction that the energy issue should be tackled within a "more complex whole: a new world economic order", with all its linkages, and within the framework of the new international development strategy as a means of implementing the necessary measures.
290.	It is also our considered view that the United Nations system is the most appropriate, indeed the only "fully instituted forum", in which to handle global energy questions. We are convinced that the proposed energy plan could best be approached within global negotiations which, we earnestly hope, will be launched at this General Assembly session, and will be fully open to all countries, not only during negotiations, but also during the preparatory stages.
291.	I now come to the second point which is the rampant trend of protectionism in international trade. The development of developing countries depends to a considerable extent on continued growth in their export earnings. And yet, protectionist practices in industrialized countries are rapidly increasing. This poses not only a great danger to the economies of developing countries bat also a threat to the very foundations of the liberal and interdependent world order advocated by the industrialized countries themselves. There is an urgent need for determined international action to stop this trend. Such action would be to the benefit of both sides. The growth of the economies of the developing countries through increased access to the markets of developed countries would in the long run have beneficial effects on the industrialized countries by enabling them to sustain their own level of growth and welfare.
292.	We live at a very critical period in history. While developing countries are determined to realize economic development, the international economy plunges from one recession into another with a prospect of long-term slow growth.
293.	At this juncture, the New International Economic Order appears as an historic opportunity and a challenge both for those who have been blessed with the bounties of the industrial age and for those who are disadvantaged. We should welcome this challenge without further delay. Negotiations on the New International Economic Order must be pursued uninterruptedly and persistently. We must mobilize all our efforts, resources and imagination to explore new approaches to co-operation. Above all, we must not allow ourselves to become discouraged or to abandon a worth-while objective.
294.	Before concluding I would like to touch briefly upon the question of Cyprus.
295.	 The Secretary-General in his report to the General Assembly on the work of the Organization makes the following observation in connexion with the question of Cyprus:
"It seems to me, however, that a far-sighted and determined approach, based on the existing guidelines and accords, could lead to a rapid improvement of the situation in the island that would serve the interests of all concerned and would be vastly preferable to continuing to cling to an unsatisfactory and potentially unstable status quo."
296.	The Turkish Government fully agrees with the Secretary-General's observation. In the view of my Government, the key to improving the present situation in the island and even to finding a solution lies in the process of negotiations between the two Cypriot communities, to be conducted on an equal footing.
297.	The Turkish community of Cyprus pursues the sole objective of ensuring its security as well as its fundamental and legitimate rights as an equal partner in an independent, sovereign, non-aligned, bi-communal, bizonal, federal Republic, closing the doors to any possible repetition of oppression by the other partner. This noble aim must be supported by all those who respect human dignity and justice. Turkey, for one, fully supports it.
298.	In the view of the Turkish Government, the 19 May agreement provides the necessary framework for the solution of the Cyprus problem on the basis of fundamental and legitimate rights of the two communities as equal partners. It cannot and should not be seen as an escape from commitments undertaken on the basis of the Denktas-Makarios four-point guidelines of 12 February 1977. 
299.	The Cyprus question has today reached a stage where the common purpose of the international com-munity, as well as that of the parties directly concerned, is to encourage the pursuit of the intercommunal talks in a continued and sustained manner. To that end, my Government is determined to support the serious intensive efforts that are under way thanks to the good offices of the Secretary-General in order to reactivate the intercommunal talks. In our view, if the momentum of the break-through of 19 May 1979 is to be maintained and if the negotiating process is to be given a chance to make substantial progress, it is essential that the parties should refrain from violating the letter and spirit of point 6 of the 19 May agreement which provides for the improvement of the atmosphere so as to facilitate negotiations.
300.	Attempts to change the nature of the good offices entrusted to the Secretary-General and to take the Cyprus problem on to platforms other than its proper platform, that is to say to the intercommunal talks, are nothing but a manoeuvre aimed at avoiding serious negotiations and as such are doomed to failure. We still hope that the Greek Cypriot leadership will realize this fact and co-operate with the Secretary-General of the United Nations for the resumption without further delay of the intercommunal talks. We also continue to hope that the Government of Greece will bring itself to encourage current efforts designed to make possible the resumption of those intercommunal talks, which is, in fact, the only valid exercise in clearing the way for a comprehensive political settlement of the Cyprus question.